Case 1:20-cv-01399-LMB-JFA Document 8 Filed 02/23/21 Page 1 of 1 PagelD# 33

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
DAMALI D. GORDON,
Plaintiff
1:20-cv-01399-LMB-JFA

Vv.

EMILY BREEDING, ET AL.,

Sewage Nee Nee” Nee Ne me ee Nee” Seer”

Defendants.

ORDER
It appears to the Court that no service of the complaint on the defendants has been
effected within 90 days of the filing of the complaint. Accordingly, it is hereby _
ORDERED that within fourteen (14) days the plaintiff show cause, if any} why this civil
action should not be dismissed pursuant to Fed. R. Civ. P. 4(m).
The Clerk is directed to forward a copy of this Order to counsel of record.

od
Entered this_22 day of February, 2021.

Alexandria, Virginia ua.
Is/

Leonie M. Brinke:na
United States District Judge
